In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1029V
                                      Filed: May 10, 2018
                                        UNPUBLISHED


    SHERYL ATTIG,

                        Petitioner,                          Special Processing Unit (SPU);
    v.                                                       Ruling on Entitlement; Concession;
                                                             Table Injury; Tetanus, Diphtheria,
    SECRETARY OF HEALTH AND                                  and Pertussis (Tdap) Vaccine;
    HUMAN SERVICES,                                          Shoulder Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Shealene Priscilla Wasserman, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
      respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On July 31, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered left shoulder injuries caused in fact by the
tetanus, diphtheria, and pertussis vaccine she received on July 14, 2016. Petition at 1,
¶¶ 2, 9. Petitioner further alleges that she received the vaccination in the United States,
suffered the residual effects of her injuries for more than six months, and that neither
she nor any other party has filed a civil suit or received compensation for her injuries,
alleged as vaccine caused. Id. at ¶¶ 2, 9-11. The case was assigned to the Special
Processing Unit of the Office of Special Masters.


1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On May 10, 2018, respondent filed his Rule 4(c) report in which he concedes that
petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, respondent has “concluded that petitioner’s claim meets the Table criteria
for SIRVA.” Id. at 5. Respondent further agrees that petitioner has met the statutory
prerequisites for compensation under the Vaccine Act. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.


                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master